Citation Nr: 0909971	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active military service from August 1950 to 
December 1951.  He was permanently retired from the Marine 
Corps due to wounds received in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision in which 
the RO, inter alia, denied the Veteran a TDIU.  The Veteran 
filed a notice of disagreement (NOD) in May 2002, and the RO 
issued a Statement of the Case (SOC) in July 2002.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2002.

In October 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, to 
arrange for the Veteran to undergo a contemporaneous VA 
medical examination, by a physician, to obtain a medical 
opinion as to whether he is rendered unemployable as a result 
of his service-connected disabilities.  After accomplishing 
further action, the RO continued the denial of the claim (as 
reflected in a March 2006 supplemental SOC (SSOC)), and 
returned the matter to the Board.

In August 2006, the undersigned granted the motion of the 
Veteran's representative to advanced this appeal on the 
Board's docket, pursuant to38 U.S.C.A. § 7107(a)(2) and 
38 C.F.R. § 20.900(c)

Also in August 2006, the Board again remanded the claim on 
appeal to the RO, via the AMC, for additional development.  
After completing the requested actions, the AMC continued the 
denial of the claim (as reflected in a December 2008 SSOC, 
and returned this matter to the Board for further appellate 
consideration.

While the claim on appeal was previously characterized to 
include extra-schedular consideration, because, as explained 
below, the Veteran meets the minimum percentage requirements 
for a TDIU set forth in 38 C.F.R. § 4.16(a) (as discussed) in 
more detail below), discussion of 38 C.F.R. §§ 3.321(b)(1) ad 
4.16(b) is unnecessary; hence, the Board has recharacterized 
the claim as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran has been granted service connection for skull 
loss (rated as 50 percent disabling), post-traumatic 
encephalopathy (rated as 30 percent disabling), and 
labyrinthitis associated with skull loss (rated as 10 percent 
disabling), for a combined rating of 70 percent.

3.  The Veteran has reported that he has an 8th grade 
education, that he last worked full time in 1992, and that he 
became too disabled to work in 1998 (noting that he only did 
janitorial work for two months in 1998). 

4.  Competent, probative evidence does not establish that-
without regard to the Veteran's advancing age or impairment 
from his nonservice-connected disabilities-the Veteran's 
service-connected disabilities, individually or in concert, 
prevent him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 3.655, 4.16, 4.18, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases (to include a claim for a TDIU), a claimant 
must be provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a November 2005 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a TDIU, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The letter also asked the Veteran to submit any 
evidence in his possession that pertains to his claim, 
(consistent with Pelegrini and the version of section 3.159 
then in effect).  An August 2006 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The letter also informed 
the Veteran that he had to provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disabilities, that if an increase in 
disability was found, a disability rating will be determined 
by applying relevant diagnostic codes which provide for a 
range in severity of a particular disability from 0 percent 
to as much as 100 percent, depending on the disability 
involved, and provided examples of the types of medical and 
lay evidence that the Veteran could submit or ask VA to 
obtain that are relevant to establishing entitlement to 
increased compensation.  These examples included statements 
from employers as to how his conditions affect his ability to 
work.

After issuance of each letter, and opportunity for the 
Veteran to respond, the December 2008 SSOC reflects 
readjudication of the claim for a TDIU.  Hence, the Veteran 
is not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

As indicated above, the cited letters appear to meet all of 
the VCAA's notice requirements.  However, to the extent that 
these letters do not meet the requirements of Vazquez-Flores, 
the Board notes that the Veteran's written statements-
particularly, the June 2002 NOD-reflect that he understood 
the relevant requirements.  Consequently, any error in this 
regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of post-
service private medical records, as well VA outpatient 
treatment records, and a May 2002 letter from a private 
physician.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran and by his wife and representative, on his behalf   .

The Board also notes that no further RO action to develop the 
claim is necessary.  The record reflects that, pursuant to 
the Board's prior request, the RO has attempted to schedule 
the Veteran to undergo examination on several occasions; 
however, the record reflects that,, for health reasons, 
veteran has been unable to report.  

The record shows that the Veteran was scheduled for a VA 
examination in March 2006 but he advised VA that he was 
unable to report due to his poor health and to essentially 
cancel the examination.  The record reflects that he was 
scheduled for a second examination in September 2007 but his 
wife advised VA that he was at his doctor's office due to 
swollen legs and feet.  The record then reflects that the 
Veteran was scheduled for a third VA examination, to which 
failed to report; no information pertaining to the Veteran's 
or his wife's cancellation of the examination or request to 
reschedule has been received.

On these facts, Board finds that the AMC substantially 
complied with the October 2005 remand directive to arrange 
for the Veteran to undergo examination, and that no further 
action in this regard is warranted.  See Dyment v. West¸ 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Further, 
although it appears that the Veteran or his wife cancelled 
the two prior examinations, but that the Veteran failed , 
without comment, to report to the third examination the RO 
scheduled in this claim, given the prior statements by the 
Veteran and his wife as to his inability to travel to the 
examination site due to his poor health, the Board finds 
that, good cause for the Veteran's failure to report has been 
demonstrated.  See 38 C.F.R. § 3.655(b).  Hence, the Board 
will (as the RO has done), consider the claim on the basis of 
the evidence of record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).

In this case, the Veteran has been granted service connection 
for skull loss (rated as 50 percent disabling), post-
traumatic encephalopathy (rated as 30 percent disabling), and 
labyrinthitis associated with skull loss (rated as 10 percent 
disabling).  As the Veteran has a disability rated as 50 
percent disabling and a combined rating of 70 percent, the 
minimum percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) are met.  The remaining question, then, is whether 
the Veteran's service-connected disabilities render him 
unemployable.

The central inquiry is "whether a veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the 
Board finds that the evidence simply does not establish that 
the Veteran is unemployable solely as a  result of his 
service-connected disabilities.

On his September 2000 VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability), the 
Veteran indicated that his service-connected head injury 
prevents him from securing or following any substantially 
gainful occupation.  He also indicated that he had completed 
eight years of grade school, last worked full time in 1992, 
and became too disabled to work in 1998, noting that he 
worked for two months in 1998 in janitorial work.  He also 
stated that he could not keep the job due to fatigue and 
headaches.

A November 2000 VA treatment note reflects a history of 
diabetes, hypertension, hyperlipidemia, myalgic dysphagia, 
and constipation.  An April 2001 VA treatment note reflects 
diagnoses of diabetes, hypertension, gastroesophageal reflux 
disease, and coronary artery disease.  

The report of a September 2001 VA examination reflects a 
history of cerebrovascular disease, diabetes, strokes, and 
dementia.  The examiner diagnosed post-traumatic 
encephalopathy that was mild in nature, and opined that, 
while  the dizziness and headaches may be related to the head 
injury,  the dementia and cerebrovascular disease are not 
related to service.  

VA treatment notes dated in October 2001 and June 2002 
reflect that the Veteran denied having headaches or 
dizziness.

On VA Form 21-8940, signed by the Veteran in November 2001, 
he indicated that his head/anxiety disability prevents him 
from securing or following any substantially gainful 
occupation.  He also indicated that he last worked full time 
10 years ago and became too disabled to work 10 years ago, 
noting that he worked for a canning company for 31 years.  He 
also asked that VA use the recent VA examinations to rate him 
for a TDIU.

A May 2002 letter from Dr. G., a private physician, reflects 
that the Veteran has numerous medical problems that have 
rendered him disabled.  Dr. G. noted that the injuries the 
Veteran sustained during service left him with a plate in his 
head.  He then stated that the Veteran has chronic fatigue, 
insomnia, labyrinthitis, and headaches due to this injury.  
Dr. G. noted the Veteran's other medical problems, including 
coronary artery disease, diabetes, and stroke, but stated 
that he has been disabled for years prior to these problems 
worsening his health.  

In his June 2002 NOD, the Veteran stated that his personal 
physician's letter clearly advises that his disabilities 
prior to further disabling conditions rendered him unable to 
work.  He stated that he cannot work now due to his service-
connected disabilities, s regardless of his more recent 
illnesses.

A November 2005 VA treatment note reflects that the Veteran 
has had a continuing decline of his medical problems, which 
is stimulating his anxiety, and that he is scheduled for a 
hip replacement and surgery for skin cancer on the back.  A 
later November 2005 VA treatment note reflects active 
problems of generalized anxiety, glaucoma, sensorineural 
hearing loss, hypertension, hypothyroidism, hyperlipidemia, 
head injury, and labyrinthitis.  

A December 2006 VA treatment note reflects complaints of 
recent fatigue over the last couple of months with no change 
in sleeping habits; and an assessment that the TSH (thyroid 
stimulating hormone) level had increased, that the Veteran is 
feeling fatigued, and that synthroid would be restarted at a 
low dose.  

As noted by the Board in the October 2005 remand, the 
complicating factor in this case is that, while the Veteran's 
service-connected disabilities are shown to cause significant 
industrial impairment, he also has a number of nonservice-
connected disabilities that also cause industrial impairment.  
This fact underscored the need for an appropriate medical 
examination and opinion in this case; however, as indicated 
above, the Veteran simply has been unable to report to an 
examination in connection with this claim.  Hence, VA has no 
alternative but to consider the claim for a TDIU on the basis 
of the current record.  Unfortunately, the record simply does 
not include competent, probative evidence or opinion to 
support the Veteran's claim.

While the Board notes that, in a May 2002 letter, Dr. G, the 
Veteran's private physician, stated that the Veteran is 
disabled due to numerous medical problems, contrary to the 
Veteran's assertions, this opinion, without more, does not 
provide a basis for allowance of the claim.  Dr. G. did not 
specify that the medical problems resulting in disability 
actually render the Veteran unemployable.  Further, in his 
letter, Dr. G. referred to both service-connected and 
nonservice-connected disabilities.  Although service 
connection is in effect for labyrinthitis, and insomnia and 
headaches appear to be related to the service-connected post-
traumatic encephalopathy, another identified disability-
chronic fatigue-is not service-connected, and appears to be 
related to the Veteran's nonservice-connected hypothyroidism, 
(as reflected in the December 2006 VA treatment note).  The 
Board also notes that VA treatment notes dated in October 
2001 and June 2002-contemporaneous with Dr. G.'s May 2002 
letter-reflect that the Veteran denied having headaches 
(related to post-traumatic encephalopathy) or dizziness 
(related to labyrinthitis).  

In short, Dr. G.'s opinion is not probative of the Veteran's 
claim that his service-connected disabilities, alone, render 
him unemployable.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, moreover, there is no other medical evidence 
or opinion pertinent to the question of whether the Veteran's 
service-connected disabilities, alone, preclude substantially 
gainful employment; and, unfortunately, due to the decline in 
his health, the Veteran has been unable to report to an 
examination to obtain a medical opinion that explicitly 
addresses this question.

Finally, while the Board is sympathetic to the Veteran's 
claim, it simply cannot use it own judgement to reach any 
medical conclusion as to the Veteran's unemployability (see, 
e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991)), nor 
can it accept as persuasive evidence the unsupported 
assertions of the Veteran or any other layperson (to include 
the Veteran's wife and his representative) on the medical 
matter upon which this claim turns (see. e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge")).

For all the foregoing reasons, the Veteran's claim for a TDIU 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is denied.


____________________________________________
JACQUEINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


